Citation Nr: 1133743	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-43 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability to include adjustment disorder.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep disorder.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left shoulder disability.

7.  Entitlement to service connection for gout.

8.  Entitlement to an increased disability rating for service-connected migraine, tension, and muscle spasm headaches, currently evaluated 30 percent disabling.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1982 to February 1987 and from March 2006 to September 2007.  Service in Iraq is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008, May 2009, and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an April 2010 supplemental statement of the case (SSOC), the RO increased the disability rating assigned to the service-connected migraine, tension, and muscle spasm headaches to 30 percent.  The Veteran has not expressed satisfaction with the increased disability rating.  The issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to service connection for right knee disability, left shoulder disability, and gout as well as entitlement to an increased evaluation for service-connected migraine, tension, and muscle spasm headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

Issues not on appeal

The August 2008 rating decision also denied service connection for chronic cervical strain with degenerative disc disease and a left knee disability.  The Veteran disagreed with these denials.  In a March 2009 rating decision, the RO granted service connection for a left knee disability and a 10 percent evaluation was assigned.  In a November 2009 rating decision, the RO granted service connection for chronic cervical strain with degenerative disc disease, assigning a 10 percent evaluation.  To the Board's knowledge, the Veteran has not disagreed with those decisions; the matters have accordingly been resolved.  See Grantham v. Brown, 
114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Additionally, in a July 2010 rating decision, the Veteran was also denied service connection for hypothyroidism.  He disagreed with the denial and a statement of the case (SOC) was issued in November 2010.  However, the Veteran did not file a substantive appeal as to that issue, nor has he so contended.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.202 (2010).  Accordingly, the issue of service connection for hypothyroidism is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran is currently diagnosed with hypertension.

2.  The competent medical evidence of record does not show that the Veteran is currently diagnosed with PTSD.

3.  The competent medical and other evidence of record serves to establish continuity of the Veteran's currently diagnosed acquired psychiatric disorder, to include adjustment disorder with depressed mood after his military service.

4.  The competent medical evidence of record does not show that the Veteran is currently diagnosed with a sleep disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

3.  An acquired psychiatric disorder to include adjustment disorder with depressed mood was incurred in the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

4.  A sleep disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hypertension, PTSD, an acquired psychiatric disorder to include adjustment disorder, and a sleep disorder, which he contends are due to his military service.  As indicated above, the Veteran's claims of entitlement to service connection for right knee disability, left shoulder disability, and gout as well as entitlement to an increased rating for service-connected headaches, are addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issues currently before the Board.  The Veteran was informed of the evidentiary requirements for service connection in letters dated May 2008 and January 2009.  Additionally, the January 2009 VCAA letter as well as an April 2009 letter notified the Veteran of the requirements to sustain a claim of entitlement to service connection for PTSD.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the May 2008 and January 2009 VCAA letters.  Specifically, the letters stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letters informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letters also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  The Veteran was provided with Dingess notice in the May 2008 and January 2009 VCAA letters.

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes service personnel records, service treatment records, the Veteran's statements, and VA and private treatment records.

Additionally, the Veteran was afforded VA examinations in March 2009 and May 2009 as to his claims.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these issues has been consistent with said provisions.

The Board also observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.
Accordingly, the Board will proceed to a decision as to the issue on appeal.

1.  Entitlement to service connection for hypertension.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

For certain chronic disorders, to include hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Analysis

The Veteran claims that he has hypertension which began in service.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

The Board recognizes that one VA treatment record contains a notation of hypertension.  See the VA treatment record dated March 2008.  Additionally, the June 2008 VA examiner diagnosed hypertension based on the Veteran's self-report of a history of in-service hypertension.  See the VA examination report dated June 2008.  Critically, the RO later obtained a clarifying opinion as to the claimed hypertension.  The March 2009 VA examiner reviewed the claims folder, including the Veteran's service treatment records, and opined, "[w]hile no blood pressure elevation was present [at the previous VA examination] it was felt that hypertension had been seen while [the Veteran was] in Iraq.  Unfortunately, further medical records that have been received do not record any blood pressures from that deployment . . . Service treatment records do show a diastolic reading of 88 in 2006, which would be borderline for a patient of this age . . .  There is a notation on a triage evaluation at St. Joseph's Hospital last year, a blood pressure reading of 154/86 is recorded."  He further explained, "the patient is on no hypertension medication.  Therefore, the only blood pressure readings would be that diastolic of 88 and the St. Joseph's Hospital triage one mentioned above that were elevated."  He concluded, "[m]y opinion at the present time is that we cannot confirm the diagnosis of sustained hypertension with the available records."

The March 2009 VA medical opinion as to diagnosis appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history and is, therefore, of greater probative weight that those reports in the record that have noted hypertension.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Following this review, this examiner was unable to find that a diagnosis of hypertension was warranted.  Moreover, the Board notes that contrary to the Veteran's contentions, he was not diagnosed with hypertension during his active duty service.  A review of the record demonstrates that he was treated in-service for atypical chest pain; however, a diagnosis of hypertension was not documented in conjunction with such treatment.

A current diagnosis is required for service connection to be warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the competent evidence does not show that the Veteran has a diagnosis of hypertension.  Thus, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2010).

2.  Entitlement to service connection for an acquired psychiatric disability to include adjustment disorder.

3.  Entitlement to service connection for PTSD.
The Board notes that recent case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As such, the Board will address these separately developed issues together. 

Relevant law and regulations

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to PTSD, three elements must be present:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to add a new paragraph, § 3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include adjustment disorder and PTSD, which he contends is a result of his military service.  See, e.g., the March 2011 Board hearing transcript.

The Board will first discuss PTSD specifically.

PTSD

As noted above, service connection for PTSD requires that three elements be met: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the first element, a current medical diagnosis of PTSD, the evidence of record contains multiple VA medical records that focus on the Veteran's mental illness.  The Board recognizes that a diagnosis of PTSD was documented in the Veteran's treatment records.  See, e.g., the VA treatment records dated May 2009 and December 2008.  The Veteran has also been diagnosed with adjustment disorder and major depressive disorder.  See, e.g., VA treatment records dated May 2008, June 2008.

Critically, with respect to the first element of 38 C.F.R. § 3.304(f), current disability, Section 4.125(a) requires that mental disorder diagnoses conform to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  See 38 C.F.R. §§ 4.125(a), 4.130 (2010).  It is unclear from a review of those records if the Veteran's met the DSM-IV criteria for PTSD.  

Accordingly, the Veteran was afforded a VA examination in May 2009 at which time the examiner interviewed the Veteran and reviewed the VA claims folder including all treatment records.  The examiner noted the previous diagnosis of PTSD, but indicated that the Veteran does not meet the DSM-IV criteria for PTSD.  Specifically, the examiner concluded that the Veteran "has symptoms of posttraumatic stress disorder but they are a subthreshold level to make a diagnosis of PTSD."  

The May 2009 VA medical opinion as to diagnosis appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history and is, therefore, of greater probative weight that those reports in the record that have noted PTSD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Following this review, this examiner was unable to find that a diagnosis of PTSD was warranted.
The Veteran has not presented a medical opinion that conforms to VA regulations and that provides a complete rationale to refute that of the May 2009 VA examiner.  He has been accorded ample opportunity to present such medical evidence in support of his claim, but has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

In essence, the Veteran's claim rests on his own contentions that he suffers from PTSD.  The Board has considered those representations.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms such as anxiety or depressed mood.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran's psychiatric symptoms are a manifestation of PTSD relates to an internal, not directly observable disability, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (holding that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (holding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that lay person competent to testify to pain and visible flatness of his feet).  Lay statements of the Veteran concerning the presence of PTSD are therefore not competent in this regard.  Rather, such a determination is a medical conclusion that requires medical expertise, for which the Veteran is not qualified.  

In the absence of a diagnosis, service connection for PTSD may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, 38 C.F.R. § 3.304(f) element (1) has not been met and the Veteran's PTSD claim fails on this basis alone.

Acquired psychiatric disorder other than PTSD

In order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Shedden, supra.

As to element (1), current disability, the May 2009 VA examiner diagnosed the Veteran with adjustment disorder with depressed mood.  Accordingly, the Board finds that element (1) has been satisfied in that respect.

With respect to element (2), the Veteran's service treatment records do not document any in-service psychiatric complaints, treatment, or diagnoses.  As to in-service injury, the Veteran appears to assert that he developed psychiatric problems as a result of stressful experiences which occurred during his deployment in Iraq.  See, e.g., the March 2011 Board hearing transcript.  Moreover, the Veteran has contended that he began to experience some psychological symptomatology during his periods of active duty service.  See id.

The Board has considered the Veteran's statements and recognizes that his contentions are not inconsistent with his record of service.  Notably, the Veteran's DD-214 demonstrates that he served in Iraq for approximately one year from August 2006 to August 2007.  His military occupational specialty (MOS) was cavalry scout and service personnel records demonstrate that he served as a door gunner on a Blackhawk helicopter.  Accordingly, the Board does not dispute the Veteran's contentions of in-service exposure to mortar attacks and witnessing the deaths and injuries of friends and fellow soldiers.  See the March 2011 Board hearing transcript, pgs. 10-11.  His in-service stressors are therefore conceded.  C.f., 38 C.F.R. § 3.304(f) (2010).

Turning to crucial element (3), medical nexus, the Board initially observes that in a March 2009 examination report, a VA examiner opined that the Veteran's "current mental conditions...[do] not appear to be related to the complaints in-service."  However, this opinion is of diminished probative value because the examiner admittedly did not review the Veteran's complete service treatment records.  See Bloom, supra; see also Nieves, supra.

There were no other medical opinions of records as to the issue of medical nexus.  However, the Board finds that after reviewing the claims folder, service connection may be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

The Veteran has argued that he experienced psychological problems during his military service which have continued since his discharge.  The Board has no reason to disbelieve the Veteran's contentions.  While the Board notes that laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are allowed to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the Veteran's statements concerning continuity of symptomatology are corroborated by the medical evidence of record.  VA treatment records show that the Veteran was diagnosed with adjustment disorder with depressed mood in May 2008, less than a year after his September 2007 active duty discharge.  See the VA treatment record dated May 2008.  Additionally, VA treatment records documented continuing complaints of depression, suicidal ideation, anxiety, and sleep disturbance.  See VA treatment records dated May 2008, June 2008, August 2008, and October 2008.

When viewed as a whole, the evidence, to include post-service records and the Veteran's lay statements, illustrate that the Veteran has suffered from chronic adjustment disorder with depressed mood, during service and continuing after his military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefit sought on appeal is accordingly allowed.

4.  Entitlement to service connection for sleep disorder.

Relevant law and regulations

The law and regulations pertaining generally to service connection has been set forth above and will not be repeated here.

Analysis

The Veteran is seeking entitlement to service connection for a sleep disorder.  As noted above, service connection may not be granted without competent evidence of a current disability.  See Shedden and Rabideau, supra.  

The Veteran testified that he suffers from a currently diagnosed sleep disorder.  See the March 2011 Board hearing transcript, pgs. 8-9.  However, contrary to the Veteran's assertions, the evidence of record is pertinently negative for any such diagnosis.  The Board has thoroughly reviewed the medical evidence associated with the Veteran's claims folder and finds no competent evidence of a diagnosed sleep disorder during the period of the appeal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).
It is undisputed that the Veteran suffers from insomnia including trouble getting asleep and staying asleep.  See the March 2011 Board hearing transcript, pgs. 8-9; see also the VA treatment records dated May 2008 and October 2008; and the VA examination report dated June 2008.  The Board also does not dispute the Veteran's testimony that he experienced similar symptoms during his military service.  See the March 2011 Board hearing transcript, pgs. 8-9.  In fact, the Board recognizes that treatment for sleep problems shown in the Veteran's service treatment records.  See the service treatment record dated July 2007.

However, a review of the record demonstrates that these symptoms of impaired sleep are a symptom of the Veteran's currently diagnosed adjustment disorder with depressed mood.  Specifically, after examination of the Veteran and review of the claims folder, the May 2009 VA examiner opined that the Veteran's "sleep problems are [a] symptom of his depression."

Critically, symptoms such as difficulty sleeping alone are not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In essence, the Veteran's claim rests on his own contentions that he suffers from a separate sleep disorder.  The Board has considered those statements.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms such as impaired sleep.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran's impaired sleep is a manifestation of a diagnosed sleep disorder relates to an internal, not directly observable disability, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (holding that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (holding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran concerning the presence of a sleep disorder are therefore not competent in this regard.  Rather, such a determination is a medical conclusion with requires medical expertise, for which the Veteran is not qualified.

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim including evidence of a current sleep disorder.  However, he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a diagnosis during the period of the appeal, service connection may not be granted.  See McLain, supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, element (1) has not been met, and the claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder, as element (1) has not been met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder to include adjustment disorder is granted.

Entitlement to service connection for a sleep disorder is denied.


REMAND

The Veteran contends that he developed disabilities of the right knee and left shoulder as well as gout during his military service which have continued to this day.  See, e.g., the March 2011 Board hearing transcript.

As to element (1), it is undisputed that the Veteran has a continuing diagnosis of gout as well as patellar tendonitis and chondromalacia of the right knee and chronic ligamentous tendon strain and supraspinatus tendonitis of the left shoulder.  See the VA examination report dated June 2008.

With respect to element (2), the Veteran recently testified that he injured his right knee and left shoulder during his military service.  See the March 2011 Board hearing transcript, pgs. 4, 7-8.  He further indicated that although he was not diagnosed with gout until several months after his military discharge, he experienced certain symptoms including blisters and other "foot problems" during active duty.  See id. at pg. 6.  Although there is no documentation of any symptoms or treatment pertaining to the Veteran's right knee, left shoulder, and feet in the service treatment records, the Board finds that the Veteran is competent to testify to observable symptoms such as pain, soreness, and blistering.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  As such, the Board finds that the Veteran's testimony is sufficient proof of his in-service symptoms and treatment.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2010).  Element (2) is therefore arguably satisfied.

There are currently no medical opinions of record concerning whether there is a medical nexus to support his right knee, left shoulder, or gout claims.

This case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Veteran was most recently afforded a VA examination in March 2009 as to his service-connected migraine, tension, and muscle spasm headaches.  At the March 2011 Board hearing, the Veteran testified that his service-connected disability has worsened in severity since the most recent VA examination.  See the March 2011 Board hearing transcript, pg. 14.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Additionally, the Board notes that, following the March 2009 VA examination, the Veteran submitted a "headaches diary" which detailed the frequency and length of his service-connected headaches.  See the Veteran's headache diary, received April 2010.  In conjunction with the new examination, the VA examiner should review and discuss this diary.

Additionally, the Veteran testified that he continues to receive treatment through VA.  See, e.g., the March 2011 Board hearing transcript.  The Board notes that the most recent VA treatment records contained in the claims folder, pertaining to the service-connected disabilities, appear to be dated in July 2010.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  The Veteran's VA treatment records dating from July 2010 as well as all other outstanding identified by the Veteran should be obtained should be associated with the file.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  

2. After the above is accomplished, VBA should schedule the Veteran for a VA examination(s) with examiner(s) with appropriate expertise for the purpose of determining the etiology of his claimed right knee and left shoulder disabilities and gout.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner(s) should provide opinion(s) as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed right knee disability, left shoulder disability, and gout are related to his military service.  The examination report(s) and medical opinion(s) should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.  

3. VBA must schedule the Veteran for an examination(s) with an examiner of appropriate expertise in order to determine the severity of his service-connected migraine, tension, and muscle spasm headaches.  The examiner should thoroughly describe the Veteran's symptoms.  The examiner should also note the impact, if any, of the Veteran's headaches on his daily and industrial functioning.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


